As filed with the Securities and Exchange Commission on May 24,2013 SECURITIES ACT FILE NO. 333-134551 INVESTMENT COMPANY ACT FILE NO. 811-21906 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. |_| Post Effective Amendment No. 249 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 252 |X| (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2455 CORPORATEWEST DRIVE LISLE, ILLINOIS 60532 (Address of Principal Executive Offices) (630) 505-3700 Registrant's Telephone Number AMY J. LEE GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. X ONJUNE 21, 2(B) OF RULE 485. 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. The sole purpose of this filing is to delay the effectiveness of the Trust's Post-Effective Amendment No.128 to its Registration Statement untilJune 21, 2013. Parts A, B and C of Registrant's Post-Effective Amendment No.128 under the Securities Act of 1933 and Amendment No. 131 under the Investment Company Act of 1940, filed on May 6, 2011 are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on itsbehalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the24thday of May, 2013. CLAYMORE EXCHANGE-TRADED FUND TRUST By: /s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * May 24, 2013 Randall C. Barnes Trustee * May 24, 2013 Roman Friedrich III Trustee * May 24, 2013 Robert B. Karn III Trustee * May 24, 2013 Ronald A. Nyberg Trustee * May 24, 2013 Ronald E. Toupin, Jr. Trustee /s/ Donald C. Cacciapaglia Trustee and Chief May 24, 2013 Donald C. Cacciapaglia Executive Officer /s/ John L. Sullivan Treasurer, Chief Financial May 24, 2013 John L. Sullivan Officer and Chief Accounting Officer /s/ Stevens T. Kelly May 24, 2013 Stevens T. Kelly *Attorney-In-Fact, pursuant to power of attorney
